

115 HR 4230 IH: Comprehensive Listing of Evidence for Assessments of Regulations Act
U.S. House of Representatives
2017-11-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4230IN THE HOUSE OF REPRESENTATIVESNovember 2, 2017Mr. Meadows (for himself, Mr. MacArthur, Mr. Biggs, Mr. Norman, Mr. Yoho, Mr. Perry, Mr. Jordan, and Mr. Buck) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require the timely publication of any research source code and data used by a Federal agency in
			 assessing the costs and benefits of new regulations, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Comprehensive Listing of Evidence for Assessments of Regulations Act or the CLEAR Act. 2.Requirement to publish research source code and data (a)In generalAt any time during a rulemaking process that an assessment of any new regulation is completed, including the costs and benefits of such regulation, and not later than the issuance of such rule, the head of each agency, to enable entities outside the Federal Government to replicate the assessment, shall publish the following related to such assessment:
 (1)Any research source code and data used by that agency, including— (A)any program used for any model, including intermediate and final;
 (B)any source code, data, and other materials used for any estimate or assumption used as a component in the overall model; and
 (C)each data preparation routine, including cleaning, statistical matching, replacement of missing data with substituted values, and other data steps used in turning raw data into the data set used and the assessment.
 (2)Any unprocessed data that is not prohibited from disclosure by statute. (3)With regard to any unprocessed data that is prohibited from disclosure by statute—
 (A)a complete list of all data variables for such data; and (B)descriptive statistics for all data variables for such data (including averages, standard deviations, number of observations, and correlations to other variables), in lieu of but analogous to the original data, to allow the research source code and data to function as intended.
 (4)Any supplemental documentation, including that which documents— (A)changes to the methodology and changes between versions of software implementation code; and
 (B)instructions that are sufficient to allow an individual outside of the Federal Government or not employed by the agency to run the model on their own.
 (b)Issuance to CongressIf the result of an assessment described in subsection (a) is requested privately and is issued to a Member of Congress or to a committee, such source code, data, and other materials shall be released to the private recipient, who may then choose to release the information publicly.
 (c)Agency definedIn this section, the term agency has the meaning given that term in section 551 of title 5, United States Code. (d)Effective dateThis Act shall take effect 6 months after the date of the enactment of this Act.
			